Citation Nr: 1533622	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for left homonymous hemianopsia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction has since been transferred to the Winston-Salem RO.  

In February 2008, this matter was before the Board, at which time it was remanded for further development.  

The Board notes that the Veteran was initially assigned a 30 percent rating for his left homonymous hemianopsia.  In a January 2006 rating decision, the RO increased his rating to 50 percent.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded in this case, the issue remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In this regard, the Veteran noted in his February 2006 substantive appeal that he was treated at the Albuquerque Regional Hospital for his eye disability.  These records have not been obtained, and, thus, remand is warranted.  

Furthermore, in a January 2015 statement, the Veteran indicated continued treatment for his eyes through VA.  To date, VA treatment records have not been associated with the claims file.  Thus, on remand, all VA treatment records should be associated with the claims file.  

Additionally, the Board notes that 38 C.F.R. § 4.79, which contains the rating criteria for evaluating eye disabilities, was amended in November 2008, during the pendency of the Veteran's claim.  The Board notes that the RO did not apply both sets of criteria in evaluating the Veteran's claim.  Thus, on remand, the AOJ must readjudicate the Veteran's claim under the pre-November 2008 and post-November 2008 rating criteria.  

In light of the new evidence to be added to the record and to ensure that both sets of rating criteria applicable in this case are considered, the AOJ should schedule the Veteran for a VA examination of his eyes to determine the current nature and etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his eye disability and obtain the necessary authorization to obtain such records, specifically records from Albuquerque General Hospital.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his eye disability.  The examination must include a review of the claims file, to include a copy of this Remand.  All appropriate tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should identify and completely describe all current symptomatology.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  

The pertinent rating criteria must be provided to the examiner. The examiner must also address all applicable rating criteria under 38 C.F.R. § 4.79 prior to November 2008.  

The examiner must provide a detailed rationale for all conclusions reached.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case, in which the Veteran's left eye disability is evaluated using the rating criteria prior to and after November 10, 2008.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


